I think the holding of the commission should be affirmed.Stocker v. Southfield Co., 244 Mich. 13, controls.
Plaintiff's work for the day was done, except making up time sheets at his convenience at home or elsewhere. He did not have to go home to make up the time sheets. He was returning to his home for *Page 38 
his own purposes of the night, like any other worker at the close of day. His employment did not expose him to the risk of being struck by a train, but his desire to spend the night at home and his travel in order to do so did. If such an accident is to be held to arise out of and in the course of employment it will have to be so provided by legislation.
My Brother cites, in support of his holding, Haddock v.Edgewater Steel Co., 263 Pa. 120 (106 A. 196), and Messer v.Manufacturers L.  H. Co., 263 Pa. 5 (106 A. 85).
We pointed out in the Stocker Case the inapplicability of theHaddock Case, in that the Pennsylvania statute, unlike ours, makes an injury compensable if arising in the course of employment and omits the provisions of our statute that, to be compensable, an injury must arise out of as well as in the course of employment. The importance of both conditions is stated, with citation of authority, in the Stocker Case. TheMesser Case but followed the Haddock Case.
In the Haddock opinion the court stated:
"This is not the case of an employee injured, after regular working hours, on the way to his home."
My Brother gives no consideration to the practice of plaintiff in preparing time reports at home. Neither do I.
The holding of the commission is affirmed, with costs to defendants.
  BUTZEL, CLARK, and NORTH, JJ., concurred with WIEST, C.J. *Page 39